DETAILED ACTION
	This Office action is in response to the amendment and election filed 6 December 2021.  By this amendment, claims 1, 2, and 16 are amended; claim 23 is cancelled; claims 16-22 are withdrawn.  Claims 1-22 are currently pending; claims 16-22 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species I, claims 1-15 in the reply filed on 6 December 2021 is acknowledged.
Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0035655 A1 to Howard et al. (hereinafter “Howard”).
Regarding claim 1, Howard (Fig. 1) discloses a lead frame for an integrated electronic device, comprising: a die pad 111 made of a first metallic material (¶ 0021 - copper) and including a top surface (Fig. 1); and a top coating layer 121 made of a second metallic material (¶¶ 0024-25 - silver) and arranged in contact with the top surface, wherein the second metallic material (silver) has an oxidation rate lower than an oxidation rate of the first metallic material (copper); wherein said top coating layer 121 covers all of the top surface except for corner portions of the top surface of the die pad 111 that are not covered by said top coating layer and which are separate from each other (Fig. 1).
Regarding claim 2, Howard (Fig. 1) discloses the lead frame according to claim 1, wherein the die pad 111 includes a number of edges at locations where sides of the die pad intersect; and wherein each edge is perpendicular to a corresponding corner portion with which it is in direct contact (Fig. 1).
Regarding claim 3, Howard (Fig. 1) discloses the lead frame according to claim 1, wherein each corner portion has a squared shape (Fig. 1).
Regarding claim 4, Howard (Fig. 1) discloses the lead frame according to claim 1, wherein the die pad is supported by a main body, and wherein the die pad and main body form a single piece (¶ 0021).
Regarding claim 9, Howard (Fig. 1) discloses the lead frame according to claim 1, further comprising a plurality of pads 112 having top surfaces coated by coating regions made of the second metallic material 120.
Regarding claim 10, Howard (Fig. 1) discloses the lead frame according to claim 9, wherein the die pad 111 and plurality of pads 112 are supported by a main body, and wherein the die pad, plurality of pads and main body form a single piece (¶ 0021).

Allowable Subject Matter
Claims 5-8 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Dependent claim 5 recites, inter alia, an oxidized coating covering the top surface of the die pad at the corner portions that are not covered by said top coating layer, wherein the oxidized coating is laterally in contact with the top coating layer.  These limitations, in combination with the remaining limitations of the dependent claim and base claim, are not anticipated or rendered obvious by the prior art. 
Dependent claim 6 recites, inter alia, an additional top coating layer made of the second metallic material and arranged in contact with the top surface of the ground ring; and wherein corner portions of the top surface of the ground ring are not covered by said additional top coating layer.  These limitations, in combination with the remaining limitations of the dependent claim and base claim, are not anticipated or rendered obvious by the prior art.  Claims 7-8 depend from dependent claim 6.
Dependent claim 11 recites, inter alia, a further top coating layer made of the second metallic material and arranged in contact with top surfaces of the inner frame and outer frame; wherein portions of the inner frame at locations where the inner frame is connected with the tie bars are not covered by said further top coating layer.  These limitations, in combination with the remaining limitations of the dependent claim and base claim, are not anticipated or rendered obvious by the prior art.  Claims 12-15 depend from dependent claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
23 March 2022



/LAURA M MENZ/Primary Examiner, Art Unit 2813